                  Case 1:18-cv-04476-LJL-KNF Document 370 Filed 03/29/21 Page 1 of 2
                                                          The requested redactions are GRANTED.
                                                          By Wednesday, March 31, 2021
                                                          Defendants shall file redacted versions of
                                                          ECF Nos. 356, 357 and 363, redacting
                                                          anything referencing the disciplinary history
                                                          of Plaintiff Mascol, as well as any alleged
                                                          misconduct.

        March 26, 2021                                                The Clerk of Court is directed to close ECF
                                                                      No. 369.

                                                                      SO ORDERED            3/29/2021
        VIA ECF
        The Honorable Sarah L. Cave, U.S.M.J.
        United States District Court, Southern District of New York
        500 Pearl Street, Room 702
        New York, NY 10007


                  Re:      Local 3621, et al v. City of New York, et al; Index No. 18-cv-04476 (LJL)(SLC)


        Your Honor:

               We write with regards to the Court’s Orders dated March 16, 2021 [ECF No. 362] and
        March 18, 2021 [ECF No. 367] to request that the Court resolve the outstanding issue of the scope
        of redaction for Defendants’ opposition to class certification [ECF Nos. 356 and 357] and
        opposition to hold Plaintiffs’ reply in abeyance [ECF No. 363] to comport with the Court’s March
        18, 2021 order.
               On March 16, 2021, the Court ordered that “[b]y March 26, 2021, the parties must meet
        and confer on the scope of redactions to the public version of Defendants’ class certification
        opposition papers and submit updated version on the docket” [ECF No. 362]. Soon thereafter, on
        March 18, 2021, the Court ruled that for Plaintiffs’ upcoming motion to strike and preclude
        “[a]nything referencing the disciplinary history of Plaintiff Captain Mascol, as well as any alleged
        misconduct must be redacted in public filings” [ECF No. 367].
                Given that the Court has now ruled on this issue it seems prudent that the redactions to
        these additional documents follow the same protocols. As such, Plaintiffs’ counsel forwarded the
        Court’s Order to Defendants’ counsel and stated that “[g]iven the scope ordered by the Court today
        for redactions in our upcoming motion to strike, we ask that you agree to the same redactions for
        these two documents, namely that you redact anything referencing Captain Mascol’s discipline as
        well as the allegations of misconduct related to them against both Plaintiff and Plaintiff’s counsel”
        (Exhibit A, Emails with Defendants’ counsel).

85 BROAD STREET
28th FLOOR
NEW YORK, NY 10004

P: 212 253 6911
F: 212 614 2532

kurland@kurlandgroup.com
KURLANDGROUP.COM
                                                                                                New York | Washington, D.C.
      Case 1:18-cv-04476-LJL-KNF Document 370 Filed 03/29/21 Page 2 of 2




       However, Defendants’ counsel has failed to respond to this email despite today’s deadline.
Defendants have also not filed an appropriately redacted version of the March 17, 2021 letter by
the March 23, 2021 deadline directed by the Court. [ECF No. 367].
        As such, because we have been unable to hear back from Defendants, so that the redactions
are consistent for all documents, and to avoid the need for additional motion practice, Plaintiffs
respectfully ask that this Court resolve the outstanding issue of scope of redactions in the Court’s
March 18, 2021 Order [ECF No. 367], by directing Defendants to file redacted versions of both
their opposition to class certification [ECF No. 356-357] and their letter filed on March 17, 2021
[ECF No. 363] with the same redactions ordered for the upcoming motion to strike. In specific,
that Defendants refile these documents with “[a]nything referencing the disciplinary history of
Plaintiff Captain Mascol, as well as any alleged misconduct…redacted” [ECF No. 367].
       Thank you in advance for your time and attention to this matter.


Respectfully Submitted,

       /s/
Yetta G. Kurland




                                               -2-
